Stewart, J.,
delivered the opinion of the Court.
The National Life Insurance Company filed a bill of interpleader, in the Circuit Court of Baltimore City, bringing the fund in dispute, within that jurisdiction for determination.
The respective claimants of the proceeds of the policy in question, under the decree of interpleader, have appeared, and the case must be disposed of according to the law of this State.
It seems to be conceded, on all sides, that the lex fori must govern in the determination of the case.
The policy in question, was taken on the life of John S. Barry, for the sole use of his wife, Mrs. Barry, the appellee, to whom it was made payable, or to her assigns.
There can be no doubt, it was a chose in action of hers, which she had the. right to assign, or otherwise dispose of, with her husband’s consent. N. Y. L. I. Co. vs. Flack, 3 Md., 341; Emerick vs. Coakley, 35 Md., 185.
The alleged assignment was not endorsed on the policy. Mrs. Barry’s signature was attached to a blank printed form of assignment, without name, date, and with no direction from her, as to the filling up the blanks with the name of any person, or with one or more, or all of her policies; or *151to deliver the paper, or policy, signed by her, to any person. Whether such a paper, signed and delivered in blank, with an express or implied authority, from the party signing it, to fill up the blank, to the person to whom it is delivered, as he thought proper, and who after-wards filled it up, accordingly, is a valid assignment and sufficient to pass the title to the chose in action, it is not necessary, from the view we take of this case, to decide. The authorities are conflicting, and it is a debateable question. See Kent vs. Somerville, 7 G. & J., 265; Chesley vs. Taylor, 3 Gill, 257; Shriner vs. Lamborn, 12 Md., 174; Spiker vs. Nydegger, 30 Md., 315; Byers vs. McClanahan, 6 G. & J., 250; White vs. Vermont and Mass. R. R. Co., 21 Howard, 375; McNeil vs. Tenth National Bank, 46 N. Y., 329; Litch vs. Wells, 48 N. Y., 637; Edgerton vs. Thomas, 5 Selden, 40; Dawson vs. Coles, 16 Johnson, 54; Drury vs. Foster, 2 Wallace, 24; Hibblewhitevs. M’Morine, 6 Mees. & Wels., 200.
Bruñe having advanced to Barry certain promissory notes, to a large amount, which he had finally to pay, upon the faith of Barry’s securing him by the assignment of policies of insurance and other property ; constituted a sufficient consideration to support Mr. Barry’s assignment to Bruñe of the policy in question. Hannan vs. Towers, 3 H. & J., 147; Stevenson vs. Reigart, 1 Gill, 27.
We treat the matter as it affected Bruñe ; his assignee, Whitridge, can claim no greater right than Bruñe held in the policy.
The signature of Mrs. Barry to the assignment of the policy (if the assignment was otherwise valid) made with the consent of her husband, would be sufficient without his signature thereto. Whether he signed with her or not, was not material to its validity.
Before the Code, the wife, as to her separate property, if not restricted, to a prescribed mode, could convey it, as if she were a feme sole. Cook vs. Husbands, 11 Md., 492; *152Chew’s Adm. vs. Beall, 13 Md., 348; Buchanan vs. Turner, 26 Md., 1.
The 2nd Sect, of 45th Art. Code, provides for the conveyance of the wife’s property, hy a joint deed, with the husband; and the 11th section, where the husband is required tojoin in the conveyance, were intended to apply to such conveyances of her property, as are otherwise required by the law, to be made by all persons, by deed or other instrument of writing, as the case may be. They do not exclude the ordinary methods of conveyance.
The purpose of these provisions was to enable the wife, with the concurrence of her husband, to dispose of her property by the usual modes and not to restrict the power of conveyance so as to require that every portion of her pro.perty, however minute, should be conveyed by herself and husband, by solemn instrument of writing.
But whatever the nature of the transfer, from regard to the interests .of husband and wife, it must be made, with the concurrence of the husband, express or implied.
Mrs. Barry, who thus executed the alleged assignment of the policy, appears from the evidence, to have been not at all deficient in mental capacity, to understand what she wa& doing; on the contrary, endowed 'with more than ordinary intelligence.
But notwithstanding such was the character of her mind ; the evidence, mainly from herself, shows to a sufficient extent, although not free from difficulty, that at the time she executed the assignment in question, she was laboring under controlling duress, and had not that necessary freedom, in the exercise of her mental faculties, to make the act binding upon her, to all intents and purposes.
Mrs. Barry seems to have been advised of the views and financial efforts of her husband ; was made familiar with his plans and schemes, and fully impressed, by his persistent importunities, with serious apprehension as to his condition and the state of his affairs.
*153According to her statement, admitted as evidence, she seemed to have been fearful of the consequences as to his future course, if she failed to sign the paper, as he requested.
Most undoubtedly she was much exercised over this matter, hesitating and undetermined as to what she should do.
But after having repeatedly before refused to sign the instrument left with her, for the purpose, she was induced to change her purpose.
In determining as to her moral freedom, in the execution of the act, as affecting her legal responsibility, her relation as wife, to her husband, must have much force; and adequate allowance, should be made therefor.
The circumstances surrounding her and her husband, giving character to the act, must be duly considered.
From a full consideration of all the evidence, we are constrained to the conclusion that there was such a pressure upon her, from the condition of her husband and apprehended consequences, she was deprived of that moral agency requisite to a binding act, in the conveyance of her policy, and that she ought not to be held responsible therefor.
Such was the unanimous opinion of the Judges of the Court of Appeals of New York, upon the same testimony, affirming the action of the inferior Court, and deciding that hex signature was to be considered as affixed, under duress and compulsion. Much respect is due to the opinion of that learned tribunal, and without very convincing evidence to the contrary, their conclusion is not to be disregarded.
A Court of Equity cannot hold her bound by her act, under the circumstances.
Whilst it is not every degree of importunity that is sufficient to invalidate an instrument transferring property ; yet if it be such as to deprive the party executing it of her *154free agency ; or sucli as she is too weak to resist, she ought not to be held responsible therefor. Davis vs. Calvert, 5 G. & J., 269; Wiltman and Wife vs. Goodhand, 26 Md., 95.
(Decided 12th March, 1875.)
The facts disclosed in this case must give the appellee the benefit of such defence.
From a careful consideration of the evidence, and the principles of law and equity applicable thereto, we think Mrs. Barry ought not to be estopped from claiming the fund in Court, and it must be paid over to her.

Decree affirmed, and cause remanded.